Citation Nr: 0637595	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-06 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for impairment of 
speech, claimed as secondary to service-connected hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for athlete's foot.

3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.

5.  Entitlement to a schedular evaluation in excess of 
10 percent for tinnitus.

6.  Entitlement to an increased (compensable) rating for 
erectile dysfunction.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Newark, New Jersey,  Regional Office 
(RO).   

All of the issues except for the claim for a higher rating 
for tinnitus are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran has raised a claim for special monthly 
compensation for loss of use of a creative organ.  That 
matter is referred to the RO for any appropriate action.




FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  For 
the same reason, the Board finds that there is no need to 
remand this issue to have the RO consider any additional 
evidence which has been submitted. 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

The Board finds that VA has not yet met its duty to assist 
with respect to the issue of entitlement to service 
connection for impairment of speech.  The veteran contends 
that he developed a speech impediment as a result of his 
service-connected hearing loss.  The veteran's Vet Center 
counseling records show that it was noted in January 2003 and 
on other occasions that the veteran had a speech impediment.  
However, there is no medical opinion regarding the 
relationship, if any, between that disorder and the service-
connected hearing loss and tinnitus.  VA must afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

With respect to all remaining issues, the Board also notes 
that the veteran has submitted additional evidence which has 
not yet been considered by the RO.  In correspondence dated 
in September 2006, he specifically indicated that he did not 
wish to waive his right to have that evidence reviewed by the 
RO.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should arrange for the 
appellant to be afforded an examination 
to determine the nature and etiology of 
any current impairment of speech.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner is 
requested to offer an opinion as to 
whether a diagnosis of a speech disorder 
is warranted, and if so whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
current speech disorder was caused or 
aggravated by the service-connected 
hearing loss and tinnitus.  Note:  The 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The rationale should be 
provided for all opinions offered.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims, 
talking into consideration all evidence 
added since the most recent supplemental 
statement of the case, including the 
additional items of evidence submitted by 
the veteran.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


